Citation Nr: 1825805	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for status post inguinal hernia.

2.  Entitlement to service connection for dental disorder, to include extraction of malposed teeth number 7 and 13, and extraction of impacted tooth number 8. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In August 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his in-service dental treatment resulted in a compensable disability.  The Veteran provided information at the August 2015 hearing about his in-service treatment and subsequent problems with the treatment.  He specifically asserted that treatment for his odontoma maxilla resulted in loss of bone in the maxilla.  It does not appear that there has been an examination evaluating whether the Veteran's in-service dental treatment resulted in loss of bone.  Thus, given the Veteran's additional statements describing his in-service treatment, a VA examination to evaluate the Veteran's claim is warranted.  

The Veteran also described the current symptoms associated with his claimed status post inguinal hernia.  While the Board notes that the Veteran is already service-connected for a residual surgical scar from the status post inguinal hernia, the Veteran has also claimed symptoms relating to his status post inguinal hernia.  At the hearing, the Veteran described these symptoms in further detail, including pain on exertion that was below skin level.  The Veteran complained of pain that flares at certain points.  While the June 2014 VA examiner found that the Veteran does not have a right inguinal hernia, the VA examiner did not provide an opinion as to whether the Veteran experiences any residuals from the in-service hernia.  Further, the VA examiner did not have access to the Veteran's descriptions of his symptoms from the August 2015 hearing.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA dental examination to ascertain the current severity of any dental disability.  The examiner should review the claims file, to include the evidence in the STRs of in-service dental surgery and the Veteran's testimony at the August 2015 hearing, and note that review in the report.  The examiner should consider the Veteran's statements as to the circumstances surrounding his in-service dental treatment.  Any and all indicated studies and tests should be performed.  The examiner should then:  

(a) identify all currently diagnosed dental disabilities 

(b) for each dental disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred as a result of damage to the jaw during the Veteran's active service.  The examiner should further state whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, nonunion or malunion of the mandible; temporomandibular articulation or limited jaw motion; loss of the ramus; loss of the condyloid process; loss of the hard palate; loss of the maxilla, or malunion or nonunion of the maxilla.

3.  After the above development has been completed, schedule the Veteran for a new VA examination, conducted by a new VA examiner with appropriate expertise to determine the nature and etiology of any current disability associated his claimed status post inguinal hernia.  The examiner should:

(a) identify all currently diagnosed disabilities associated with the Veteran's claimed status post inguinal hernia

(b) for each disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred during the Veteran's active service.  The VA examiner should address the Veteran's testimony at the August 2015 hearing that he experiences pain on exertion below skin level.  

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability (e.g. if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  














	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


